Exhibit 10.1.1
 
 
An Amendment to July 28, 2011
 
Agreement Concerning the Exchange of Securities
 
By and Among SiteSearch Corporation,
 
Direct ROI, LLC, Flying Change, Inc, and
 
the Security Holders of Each Such Entity
 




 
IT IS HEREBY AGREED by and among the undersigned that Section 1.1 of the July
28, 2011 Agreement providing for the exchange of securities and equity holdings
among them, as heretofore written, is stricken and is amended to read as
follows:
 
▪
Section 1.1 Subject to the terms and conditions of this Agreement, Sitesearch
shall issue and exchange an aggregate of 3,178,669,980 shares of its fully paid
and non­assessable unregistered shares $,001 par value common stock (the
"Sitesearch Shares") in exchange for all of the DRF security and equity
interests. The Sitesearch Shares shall be issued directly to the DRF equity and
security holders in such amounts and on such dates as the Board of Sitesearch
shall direct, and the security and equity holders of DRF shall transfer their
equity interests in the constituent entities of DRF on the date that the
transaction contemplated by this Agreement closes ("the Closing Date"), pursuant
to the schedule set forth in Exhibit 1.1 (Exhibit 1.1 also includes a subset
table evidencing the shares issued herunder to Inter 123 which Inter 123 has
agreed to assign to certain other investors in Sitesearch). On the Closing Date
Sitesearch shall issue such of the Sitesearch Shares to the DRF equity and
security holders that had not then been issued.

 
This amendment is effective September 8, 2011.
 


 

  Signed:  /s/ Jeffrey Peterson      Jeffrey Peterson, CEO Sitesearch        
Signed:  /s/ John Ayers      John Ayers, CEO Direct ROI, CEO Flying Change

 
 